Citation Nr: 1530165	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable disability rating for right great toe degenerative joint disease (DJD) with plantar and Achilles spur, prior to June 30, 2014.

3.  Entitlement to an initial disability rating in excess of 10 percent for right great toe DJD with plantar and Achilles spur, from June 30, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Houston, Texas, RO.

In the June 2009 rating decision, the RO denied service connection for a back disability and granted service connection for right great toe DJD with plantar and Achilles spurs and assigned a noncompensable disability rating, effective April 7, 2008, the date of the Veteran's claim.  In a July 2014 rating decision, the decision review officer (DRO) assigned a 10 percent disability rating for right great toe DJD with plantar and Achilles spur, effective June 30, 2014, the date of a VA examination.  As the Veteran has not expressed satisfaction with the increased disability rating; this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In March 2015 the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In March 2015, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a waiver of local consideration of this evidence.  This waiver is now contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the back disability, the Veteran asserts that his back disability is due to his military service; alternatively, he contends that his back disability is due to his service-connected right great toe DJD with plantar and Achilles spur.  See, e.g., Board hearing transcript dated March 2015 and Veteran's notice of disagreement dated July 2009.  

Following a March 2009 VA examination, it was concluded that back disability was unrelated to the service-connected right foot disability.  The only rationale was that the back disability resulted from a post service injury; there was no discussion regarding whether the back disability was aggravated by the service-connected right foot disability.  A June 2014 VA examiner gave an opinion addressing direct service connection.  As such, a remand is necessary to obtain a VA addendum opinion to address whether the back disability is caused or aggravated by his service-connected right foot disability.

Additionally, during the March 2015 Board hearing, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  He also testified that, in 1999, he re-injured his back during the course of his civilian employment and pursued a Workers' Compensation claim.  The Veteran's SSA and Workers' Compensation records have not been associated with the claims file.  Accordingly, upon remand, the Veteran's SSA and Workers' Compensation records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

As to the right great toe DJD with plantar and Achilles spur, the Veteran contends that his service-connected disability has worsened since his most recent VA examination in June 2014 and that he should receive a separate disability rating for his heel.  See Board hearing transcript dated March 2015.  

The description of the right foot disability is not entirely consistent.  For example, the March 2009 VA examination reflects right great toe DJD with plantar and Achilles spur, based on x-ray evidence.  Conversely, the June 2014 VA examiner stated that the Veteran does not have x-ray evidence of right great toe DJD or Achilles spur.  It is unclear whether the Veteran's right foot disability has resolved since the March 2009 VA examination.  Additionally, the June 2014 VA examiner failed to address the overall loss of function of the right foot.  Therefore, remand is appropriate to determine the current level of severity of the great toe DJD with plantar and Achilles spur.  

Lastly, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received since June 2014.  

All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for supplemental security income and/or disability benefits, including any records relied upon to make the decision.


Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Following any necessary information and authorization from the Veteran, request workers compensation records regarding his post service industrial injury (while sandblasting and moving aircraft parts) in 1999.  See, e.g., Board's hearing transcript, pg 11, dated March 2015 and private treatment report dated June 2001.   All records obtained or any responses received must be associated with the claims file. 

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Then, the claims folder should be referred back to the VA examiner who provided the June 2014 VA opinion concerning the Veteran's claim for service connection for a back disability.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

The examiner should provide an opinion as to
whether it as likely as not (50 percent or greater probability) that a back disability was caused or aggravated by the service-connected right great toe DJD with plantar and Achilles spur.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

5.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right great toe DJD with plantar and Achilles spur.  Any indicated evaluations, studies, and tests should be conducted.

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.

The examiner should clarify whether the Veteran currently has DJD of the right great toe and/or plantar spurs or whether the disabilities have resolved.  See VA examination report dated March 2009 and June 2014.  The examiner should specify any and all function loss to the right great toe and the right heel and assess the overall right foot disability resulting from the right great toe DJD with plantar and Achilles spur (whether it would be considered moderate, moderately severe, or severely disabling to the right foot).  In this regard, the examiner should consider the Veteran's subjective complaints related to his foot pain.

The examiner should additionally address the impact, if any, of the Veteran's right great toe DJD with plantar and Achilles spur on his employability.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


